Filed 1/14/16
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION THREE



THE PEOPLE,                                         B255727

        Plaintiff and Respondent,                   (Los Angeles County
                                                    Super. Ct. Nos. MA057051,
        v.                                          MA058872 &3AV06372)

RENOIR VINCENT VALENTI,

        Defendant and Appellant.




        APPEAL from a judgment of the Superior Court of Los Angeles County,
Daviann L. Mitchell, Judge. Affirmed in part, reversed in part, and remanded with
directions.
        Richard D. Miggins, under appointment by the Court of Appeal, for Defendant
and Appellant.
        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Steven D. Matthews,
Supervising Deputy Attorney General, and J. Michael Lehmann, Deputy Attorney
General, for Plaintiff and Respondent.


                      _______________________________________
                                   INTRODUCTION
       Defendant Renoir Vincent Valenti was convicted of continuous sexual abuse,
lewd act on a child, child molestation, forgery, and violating a court order—all relating
to his sexual abuse of 15 children over nearly 30 years. The jury found multiple-victim
and substantial-sexual-conduct allegations true.
       On appeal, defendant contends there is insufficient evidence his continuous
sexual abuse of Denzel lasted at least three months or that he touched Jeremy or Bradley
with lewd intent; that we must reverse his six convictions for annoying or molesting
a child because there is insufficient evidence of objectively disturbing or offensive
conduct, the court erred by instructing the jury the People did not have to prove sexual
motive, and the instruction for those offenses misstated the law; and that the court erred
by failing to instruct the emotional support person not to influence the witnesses.
Defendant also contends his conviction for lewd act on Alexis is unauthorized; his
consecutive one-strike sentences are unauthorized and an abuse of discretion; and the
noneconomic restitution awards are unauthorized and unconstitutional.
       We affirm in part, reverse in part, and remand with directions. We reverse the
convictions for counts 1, 5, and 10 for insufficient evidence, and count 14 for violating
the Ex Post Facto Clause; those counts may not be retried. We reverse the convictions
for counts 6 through 9 for failure to instruct on an element of the offense, and remand
for retrial. We vacate the indeterminate sentences imposed for counts 2 and 12, and
remand for resentencing without application of the One Strike Law. We reverse the
noneconomic restitution awards for all counts, and remand with directions to conduct
a restitution hearing for counts 15, 23, and 24 only. We direct the court, upon
resentencing, to recalculate defendant’s custody credit to reflect no more than
15 percent local conduct credit. In all other respects, we affirm.
                          PROCEDURAL BACKGROUND
       Defendant was charged by fourth amended information with 20 counts related to
the sexual abuse of children who lived in his neighborhood and played on the soccer
teams he coached. The information charged him with five counts of continuous sexual

                                               2
abuse, a felony (Pen. Code,1 § 288.5; counts 1 [Denzel M.], 2 [Garrett M.],
12 [Cory D.], 13 [Ammon C.], and 20 [Thomas C.]); three counts of lewd act on a child
younger than 14, a felony (§ 288, subd. (a); counts 15 [Jeremy S.], 23 [Justin B.], and
24 [Bradley T.]); one count of lewd act upon a 14- or 15-year-old child by a person
more than 10 years older, a felony (§ 288, subd. (c)(1); count 14 [Alexis K.]); six counts
of annoying or molesting a child, a misdemeanor (§ 647.6, subd. (a)(1); counts 5
[Ricardo S.], 6 [Larry S.], 7 [Hunter S.], 8 [Wyatt S.], 9 [Richard S.], and 10
[David S.]); four counts of recording a false or forged instrument, a felony (§ 115,
subd. (a); counts 16–19); and one count of violating a court order, a misdemeanor
(§ 166, subd. (a)(4); count 21).2
       As to the charges of continuous sexual abuse (§ 288.5; counts 1–2, 12–13, and
20), the information alleged the crimes involved substantial sexual conduct with a child
younger than 14 (§ 1203.066, subd. (a)(8)) and defendant committed the offense against


1
       All undesignated statutory references are to the Penal Code.
2
       Defendant was ultimately tried for twenty counts, numbered 1–2, 5–10, 12–21,
and 23–24. Counts 1–19 were charged in the original information, filed October 15,
2012. On October 24, 2013, the first amended information added counts 20 and 21.
Count 20 had originally been charged as count 1 in case no. MA058872, filed April 9,
2013. That case was consolidated into this case on May 23, 2013. Counts 21 and 22
were duplicates. On September 26, 2013, defendant was charged with one count of
violating a court order (§ 166, subd. (a)(4)) in case no. 3AV06372. On October 24,
2013, the People filed a first amended information, charging that crime, violating
a court order, as count 21 in this case. On December 16, 2013, case no. 3AV06372 was
consolidated into case this case as count 22. The same day, the People amended the
information in this case to reflect the consolidation. On January 4, 2014, the People
dismissed count 22 as duplicative of count 21. The dismissal is reflected in the third
amended information, filed January 27, 2014, which does not contain a count 22.
       On February 11, 2014, the People filed the fourth amended information, the
operative pleading in this case, which added counts 23 (§ 288, subd. (a); Justin) and
24 (§ 288, subd. (a); Bradley). The People then dismissed counts 3 (§ 647.6,
subd. (a)(1); Jeremy), 4 (§ 647.6, subd. (a)(1); Bradley), and 11 (§ 288.5; Justin) under
section 1385. The summary page of the fourth amended information reflects the
dismissals, but the body of the information does not.



                                               3
more than one victim (§ 667.61, subds. (b), (c), (e)(4)). As to the charges of lewd act on
a child (§ 288, subds. (a), (c); counts 14–15, 23–24), the information alleged defendant
committed the offense against more than one victim (§ 667.61, subds. (b), (c), (e)(4)).3
       Defendant pled not guilty and denied the allegations. A jury found defendant
guilty of all remaining counts, and found all allegations true.
       The court sentenced defendant to a determinate term of 10 years and eight
months, and a consecutive, indeterminate term of 120 years to life. For the determinate
sentence, the court selected count 14 (§ 288, subd. (c)(1)) as the base term, and imposed
the upper term of three years.4 The court imposed consecutive one-year terms for
counts 5 through 10 (§ 647.6, subd. (a)(1)) and 21 (§ 166, subd. (a)(4)), for a total of
seven years. The court imposed eight months—one-third the middle term of two
years—for count 16 (§ 115, subd. (a)), to run consecutive, and the middle term of two
years for counts 17, 18, and 19 (§ 115, subd. (a)), to run concurrent with the principal
term. For the indeterminate sentence, the court imposed eight consecutive terms of
15 years to life for counts 1, 2, 12, 13, and 20 (§ 288.5) and counts 15, 23, and 24
3
        In 2010, the One Strike Law (§ 667.61) was amended and partially renumbered.
(Stats.2010, ch. 219 (A.B.1844), § 16.) Before the amendment, the multiple-victim
allegation appeared in subdivision (e)(5). (Stats.2006, ch. 337 (S.B.1128), § 33.) The
amended statute moved the allegation to subdivision (e)(4). (Stats.2010, ch. 219
(A.B.1844), § 16.) The original information, filed October 15, 2012, correctly charged
the multiple-victim allegation as a violation of section 667.61, subdivision (e)(4), under
the then-current version of the statute. However, the fourth amended information, filed
February 11, 2014, mistakenly charged the multiple-victim allegation under subdivision
(e)(5). After the 2010 amendment, subdivision (e)(5) read: “(5) The defendant engaged
in the tying or binding of the victim or another person in the commission of the present
offense.” (Stats.2010, ch. 219 (A.B.1844), § 16.) The (e)(5) allegation appears to be
a scrivener’s error that was carried over to the verdict forms and related minute orders.
Based on the record, defendant acknowledges he had notice of the intended charge—the
multiple-victim allegation set forth in section 667.61, subdivision (e)(4)—and waives
any error.
4
       Because the offense was committed before the effective date of the One Strike
Law (§ 667.61, subds. (b)–(e)), the court determined the Law’s indeterminate
sentencing provisions did not apply to count 14.



                                               4
(§ 288, subd. (a)) under the One Strike Law (§ 667.61, subds. (c), (i)). Defendant was
ordered to pay fines and assessments totaling $36,490, and restitution for noneconomic
damages (§ 1202.4, subd. (f)(3)(F)) totaling $450,000. Defendant received 1,241 days
pretrial custody credit—621 days actual credit and 620 days local conduct credit.
       Defendant filed a timely notice of appeal.
                             FACTUAL BACKGROUND
       In 1983, eight-year-old James K. met defendant at the Santa Monica Pier. James
liked to break dance with his friends in Santa Monica and Venice while his father fished
nearby. James approached defendant, who was photographing the break dancers, and
asked defendant to take pictures of James and his friends, who were hoping to book
a commercial. Defendant and James began to spend time together and soon, James’s
10-year-old sister, Alexis, asked to come along.
       By 1986, defendant and Alexis had started dating. Alexis was 13 years old;
defendant was 24. They married the following year, on August 11, 1987. In 1991,
Alexis gave birth to the couple’s first child, Damien. In 1993, the young family moved
to Palmdale. Defendant told people his name was Renoir Vincent Valenti,5 and that he
was a soccer coach from England. In early 1994, Alexis gave birth to the couple’s
second child, Alex.
       In 1995, defendant’s sons introduced him to Garrett, a five-year-old boy who
lived in the same apartment complex as the Valenti family. Defendant soon started
molesting Garrett. The abuse, which continued for nearly a decade, ultimately involved
thousands of episodes of molestation, including repeated oral copulation, masturbation,
and sodomy.
       The same year, defendant began to coach boys’ soccer in Lancaster. He would
go on to coach Lancaster soccer from 1995 until 2006—primarily coaching teams of
boys younger than 10 or 12 years old.

5
      Although he introduced himself as Renoir Valenti, defendant’s legal name is
Raynard Anthony Haylock.



                                              5
       Meanwhile, Alexis had grown unhappy in her marriage to defendant and jealous
of the time he spent with other people’s children. They separated on March 30, 1996;
a judgment of dissolution was entered on January 6, 1997. Despite the divorce, Alexis
and defendant continued to live together, and in April 1998, they moved to the nearby
Pavilion Apartments. Justin and Gary Q. lived in the complex.
       In 1998, defendant’s apartment was “the place to be” for neighborhood boys like
Justin, Garrett, and Gary. He had stocked it with big screen televisions, video games,
food, and candy. Defendant also took Justin and his friends to the desert to shoot
BB guns. On the way, the boys took turns sitting on defendant’s lap to steer the car.
When Justin sat in his lap, defendant usually became aroused, and Justin felt him get an
erection. Sometimes, defendant also rubbed Justin’s inner thigh. On June 17, 1998,
Justin’s mother reported defendant to the police for child molestation. Defendant was
arrested on June 28, 1998, but the case was dismissed for insufficient evidence.
       By 2001, defendant and Alexis had moved from Palmdale to an apartment in
Lancaster. That year, defendant met Cory. Like Garrett, whose abuse continued during
this period, Cory often spent the night at defendant’s home. Defendant frequently
hugged Cory, kissed him on the forehead and lips, and inserted his tongue into Cory’s
mouth. One evening, defendant brought Cory to his bedroom and fondled his penis.
       In 2001 or 2002, Alexis finally moved out, leaving Damien with his father,
defendant. On January 31, 2003, Damien reached out to the Sheriff’s Department. He
told authorities defendant had been beating and molesting him for five years, along with
Garrett, Cory, and a boy named David. Sergeant Anna Fernandez investigated the
allegations, but no charges were ever filed. Damien later recanted.
       Before long, defendant had moved on to Ammon. Ammon met defendant
through his older brother, a friend of Damien’s and a member of the soccer team
defendant coached. Soon, Ammon joined the soccer team too. By 2004, eight-year-old
Ammon had started sleeping over at defendant’s house nearly every weekend—and
defendant molested him on nearly every visit. During those visits, defendant touched



                                              6
Ammon’s penis, put his mouth on Ammon’s penis, and masturbated Ammon and
himself.
      Ammon met Thomas in the fall of 2005, when they sat together in fourth grade.
In early 2006, defendant moved west to Quartz Hill. Sometime that winter or spring,
Ammon introduced Thomas to defendant. Thomas was nine years old. Thomas went to
defendant’s house two or three times each week until 2007, when he was scheduled to
start sixth grade. Every time Thomas visited defendant, defendant sat Thomas on his
lap, reached his hand into Thomas’s pants, and stroked his penis and buttocks.
Defendant put his fingers around Thomas’s anus and kissed his neck. The abuse
continued as long as Thomas spent time at defendant’s house.
      In the summer of 2007, Thomas failed fifth grade, and Ammon moved to
Bakersfield for sixth grade. For Thomas, the abuse ended when Ammon moved away in
2007, and he stopped visiting defendant. Ammon’s abuse did not end, however.
Despite living in Bakersfield, Ammon continued to see defendant. In 2008, when
Ammon moved back to Lancaster for seventh grade, he joined defendant’s Manchester
United soccer team, and resumed his frequent visits to defendant’s house.
      Meanwhile, brothers Enrique, Eduardo, and David had also joined Manchester
soccer. Along with their younger brother Ricardo, they began sleeping over at
defendant’s house nearly every weekend before their soccer games. During their
weekends with defendant, the brothers played soccer and video games, and defendant
took them to the movies, out to eat, and to amusement parks like Universal Studios,
Hurricane Harbor, Six Flags, and Magic Mountain. While defendant bought gifts for
some boys—like RC cars6 worth hundreds of dollars—he did not buy gifts for Enrique,
Eduardo, David, or Ricardo. He did, however, pay their soccer registration fees.
      Defendant applied to coach soccer in Quartz Hills beginning in 2007, and was
assigned a team for the 2010 season. That summer, Manchester soccer disbanded, and
defendant began coaching the Red Devils—the soccer team he would coach through the
6
      An RC car is a remote control car.



                                             7
2010–2011 regular and all-star seasons. Ammon joined another soccer team; he stopped
going to defendant’s house, and the abuse ended. Enrique, Eduardo, and David
followed defendant to the Red Devils, where thirteen year-old Jeremy would become
defendant’s star player and the main focus of his attention.
       Jeremy met defendant at the 2010 soccer tryouts. He sometimes visited
defendant’s house with the other boys, but mostly, defendant went to Jeremy’s house,
where he spent a lot of time with Jeremy’s family. Defendant played basketball with
Jeremy, his dad, and his brother; he played video games with them; he joined the family
for dinner and for his birthday. Sometimes Jeremy’s friend Bradley was there too.
Defendant, Jeremy, and Bradley went on adventures together—to the RC car racing
track, Mulligan Family Fun Center, or out to eat. For Christmas, defendant made
Jeremy a large photo collage, created a photo calendar, and bought him an Xbox.
Sometime after that, he bought Jeremy a $600 RC car. Defendant’s nightstand sported
a matted, framed photo of Jeremy, with the phrase “all the numbers” written on the mat.
“All the numbers” was an expression of defendant’s love for Jeremy, and defendant
frequently told Jeremy he loved him. Defendant also showed his love in other ways.
He cuddled with Jeremy on the couch, kissed him, held his hand in the car, sat Jeremy
on his lap to steer the car, and hugged him for inappropriately long periods. Defendant
also spent time with Jeremy at Bradley’s house, where he swam with the boys in the
pool. In 2011, defendant’s relationship with Jeremy’s family soured when he took
Jeremy to Littlerock Dam without the family’s permission. Though defendant begged
for forgiveness, Jeremy’s family would no longer let defendant see their son. However,
Jeremy continued to send defendant text messages; once, he asked defendant to bring
him food and donuts; another time, he asked for $20.
       Meanwhile, sometime during this period, Ammon moved to Nevada. Before he
moved away, defendant delivered a letter to Ammon’s mother. “Hello son,” he wrote,
“I thought that I would get to see you grow up and graduate from middle school and
high school, teach you to drive, get you a car and see you off to college; however, it



                                               8
seems, this is not to be. . . . I have and will always miss you every day, yesterday and
forever. I will never forget my Ammon. . . . I will always love you all the numbers.”
       When the next soccer season began in August 2011, defendant had been banned
from coaching boys’ soccer in Palmdale, Lancaster, and Quartz Hills. In Palmdale and
Quartz Hills, defendant had tried to register boys to play soccer without their parents’
consent; the reasons for the Lancaster decision were not disclosed to the jury. By this
time, Ammon had moved away and Jeremy was off-limits, so defendant directed his
energies towards Bradley, repeating the pattern that had worked so many times before.
By May or June 2012, however, Bradley’s mother had ordered him to stop seeing
defendant. Bradley asked his father, James T., for permission—but James insisted on
interviewing defendant first. At their meeting, defendant told James that “his children
were grown and he liked hanging out with younger children.” James responded, “It
wasn’t going to happen then or at any time.” Bradley continued to contact defendant by
text message—but eventually, Bradley’s mother found out and grounded him. Now
Bradley, too, was off-limits. But Eduardo, Enrique, Ricardo, and David still spent the
weekends at defendant’s house—a house full of fun things for boys to do—and
defendant moved on to children in his neighborhood.
       Nine-year-old Denzel, his older brother Gareth, and their mother, Monique, were
defendant’s next-door neighbors in Quartz Hills. In January 2012, Gareth started
spending time at defendant’s house with Enrique and Eduardo. Eventually, Denzel
joined him. Denzel usually played outside with the neighborhood kids. By May 2012,
however, Denzel had started spending more time inside defendant’s house, playing
video games, watching movies, and eating pizza. By June 2012, defendant was
a well-established presence in Denzel’s life. Sometime that summer, defendant called
Denzel into his bedroom and began to molest him. Defendant would call Denzel into
his bedroom, close the door, and lift him onto the bed. Then, using his hand, defendant
rubbed Denzel’s penis through his clothes. Other times, defendant sucked “around my
wiener area,” again through Denzel’s clothes. DNA tests confirmed the presence of
defendant’s saliva on Denzel’s shorts.


                                               9
       In late June 2012, Larry, Richard, and twin brothers Hunter and Wyatt (“Rachel’s
sons”) met defendant through their friend Denzel. Rachel arrived at Denzel’s house one
day to pick up him up for a sleepover with the twins; she was chatting with Monique
when defendant came over to introduce himself. Defendant picked Denzel up the
following day, and began turning up at Rachel’s house whenever Denzel was there. On
July 10, 2012, defendant appeared uninvited at a family birthday party for Rachel’s
nephew. The following day, Denzel told Monique that defendant had been molesting
him. On July 12, 2012, Monique reported defendant to the police, and no longer
allowed him to have contact with Denzel. At that point, defendant dramatically
increased the attention he paid to Rachel’s sons.
       Cut off from Denzel, defendant started showing up at Rachel’s house almost
every day. As with the previous objects of his affection and abuse, defendant and
Rachel’s sons played video games and basketball, and raced RC cars. He took the boys
to the movies, to Mulligan’s, to the desert to shoot Airsoft pistols, and to the local pool.
He put them in his lap and let them steer the car. This time, however, his conduct
escalated quickly. Defendant tried to see the boys every day. He appeared at the house
uninvited—or invented a pretext to come over even when Rachel specifically told him
not to. He called the house to wish the boys goodnight, and asked Rachel to tell them
that he missed them, and that he loved them. Within weeks, defendant had overstayed
his welcome.
       Finally, on August 6, 2012, authorities took defendant into custody.
                                    CONTENTIONS
       On appeal, defendant contends that count 14 (§ 288, subd. (c)(1); Alexis) was
barred by the statute of limitations, supported by insufficient evidence, based on
conduct that did not violate the statute, and based on sexual intercourse with his lawful
wife; that there was insufficient evidence the continuous sexual abuse in count 1
(§ 288.5; Denzel) lasted more than three months; that there was insufficient evidence of
lewd intent to support counts 15 and 24 (§ 288, subd. (a); Jeremy and Bradley); that in
counts 5 through 10 (§ 647.6, subd. (a)(1); Ricardo, Larry, Hunter, Wyatt, Richard, and


                                               10
David), there was insufficient evidence of an objectively disturbing act, the court
improperly instructed the jury the prosecution did not have to prove motive, and
CALCRIM No. 1122 misstates the law; that the court prejudicially erred by failing to
instruct the emotional support person not to “prompt, sway, or influence the witness in
any way”; that the court did not understand it had the discretion under the One Strike
Law to impose concurrent life sentences for the convictions obtained for counts 1, 2, 12,
13, 15, 20, 23, and 24 (§ 667.61, subds. (b)-(e); Denzel, Garrett, Cory, Ammon, Jeremy,
Thomas, Justin, and Bradley); that the award of noneconomic restitution (§ 1202.4,
subd. (f)(3)(F)) to the victims of continuous sexual abuse charged in counts 1, 2, 12, 13,
and 20 (§ 288.5; Denzel, Garrett, Cory, Ammon, and Thomas) is unauthorized by
statute; and that the entire noneconomic restitution award is unsupported by substantial
evidence or a rational method of calculation, violates the Sixth Amendment, irrationally
distinguishes between two groups of child predators in violation of the Equal Protection
Clause, and violates the right to a civil jury trial under the California Constitution. In
response, the People agree the conviction for count 14 (§ 288, subd. (c); Alexis) should
be reversed, but only because it violates the Ex Post Facto Clause.
       By letter, we invited the parties to file supplemental briefing on the issue of
whether application of the One Strike Law to the sentences for counts 2, 12, 13, and 20
violated the Ex Post Facto Clause. In response, the People and defendant agree that the
one-strike sentences for counts 2 and 12 violate the Ex Post Facto Clause, and defendant
contends his sentences for counts 13 and 20 also violate the Ex Post Facto Clause.
                                      DISCUSSION
       1.     Sufficiency of the Evidence of Continuous Sexual Abuse of
              Denzel (Count 1) and Lewd Intent Toward Jeremy
              and Bradley (Counts 15 and 24)

       Defendant contends we must reverse the conviction for count 1 (§ 288.5; Denzel)
because the evidence was insufficient to establish the abuse lasted at least three months,
and that we must reverse the convictions for counts 15 and 24 (§ 288, subd. (a); Jeremy
and Bradley) because the evidence was insufficient to establish sexual intent.


                                               11
       In assessing the sufficiency of the evidence, we review the entire record to
determine whether any rational trier of fact could have found the defendant guilty
beyond a reasonable doubt. (People v. Zamudio (2008) 43 Cal. 4th 327, 357.) “The
record must disclose substantial evidence to support the verdict—i.e., evidence that is
reasonable, credible, and of solid value—such that a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt.” (Ibid.) In applying this test, we
review the evidence in the light most favorable to the verdict and presume in support of
the judgment the existence of every fact the jury could reasonably deduce from the
evidence. (People v. Kraft (2000) 23 Cal. 4th 978, 1053.) The same standard applies
where the conviction rests primarily on circumstantial evidence. (People v. Thompson
(2010) 49 Cal. 4th 79, 113.) We may not reweigh the evidence or resolve evidentiary
conflicts. (People v. Young (2005) 34 Cal. 4th 1149, 1181.) The testimony of a single
witness can be sufficient to uphold a conviction—even when there is significant
countervailing evidence, or the testimony is subject to justifiable suspicion. (People v.
Barnwell (2007) 41 Cal. 4th 1038, 1052.) Accordingly, we may not reverse for
insufficient evidence unless it appears “ ‘that upon no hypothesis whatever is there
sufficient substantial evidence to support [the conviction].’ ” (People v. Bolin (1998)
18 Cal. 4th 297, 331.)
       1.1    There is insufficient evidence the continuous sexual abuse of
              Denzel (count 1) lasted at least three months.

       A violation of section 288.5 requires proof of the following elements:
       1.     The defendant lived with or had recurring access to a child;
       2.     The defendant engaged in three or more acts of substantial sexual conduct
              or lewd or lascivious conduct with the child;
       3.     Three or more months passed between the first and last acts; and
       4.     The child was younger than 14 years old at the time of the acts.
(People v. Rodriguez (2002) 28 Cal. 4th 543, 550 [statute “requires at least three acts of
sexual misconduct with the child victim over at least three months to qualify for
prosecution of persons who are either residing with, or have ‘recurring access’ to, the


                                              12
child.”]; People v. Vasquez (1996) 51 Cal. App. 4th 1277, 1284–1285 [at least three
months between first and last act of abuse].)
       “[T]he prosecution need not prove the exact dates of the predicate sexual
offenses in order to satisfy the three-month element. Rather, it must adduce sufficient
evidence to support a reasonable inference that at least three months elapsed between
the first and last sexual acts. Generic testimony is certainly capable of satisfying that
requirement . . . [but] ‘the victim must be able to describe the general time period in
which these acts occurred (e.g., “the summer before my fourth grade,” or “during each
Sunday morning after he came to live with us”), to assure the acts were committed
within the applicable limitation period.’ [Citations.] That is, while generic testimony
may suffice, it cannot be so vague that the trier of fact can only speculate as to whether
the statutory elements have been satisfied.” (People v. Mejia (2007) 155 Cal. App. 4th
86, 97 (Mejia).)
       Defendant was charged with continuous sexual abuse of Denzel “[o]n or between
January 1, 2012 and July 11, 2012[.]” The testimony established that Denzel’s older
brother, Gareth, began spending time at defendant’s house sometime in January 2012,
six months before their mother, Monique, reported defendant to the police on July 12,
2012. Denzel first met defendant sometime after that, when he went next door to bring
Gareth home. Denzel told defendant he was there to pick up his brother; he did not go
inside the house. Denzel next went to defendant’s house “a long time later”—again, to
pick up Gareth. As on the first visit, he did not go inside. This is consistent with
Monique’s account: “In the beginning [Denzel] would go by himself to play outside out
in the front yard and practice soccer . . . . [H]e would go outside. Renoir spent most of
his time in the driveway and in the garage with the garage door open. So [Denzel]
would go outside and Renoir had a bag of soccer equipment right there by the garage
door, and the neighborhood kids felt free to come up enough that they would come and
play. So my son would do that and he would play in the grass in the front yard.”
However, it is unclear when Denzel started playing outside defendant’s house or how
long this period lasted.


                                                13
       “[A] long time” after the second visit, Denzel went to defendant’s house again.
He accompanied Gareth, and that time, he went inside; he stayed for about an hour,
played video games, and went home. “A couple weeks” after that, Denzel returned for
a fourth visit, again with his brother. At first, Denzel’s visits were short, and always at
times when other kids were there too; he went inside to play video games, watch
movies, and eat pizza. By May 2012, Denzel had started spending more time inside
defendant’s house. However, it was not until sometime that summer, “a couple months”
after his fourth visit, that defendant called Denzel into his bedroom and began to molest
him.
       “Presuming in support of the judgment the existence of every fact the trier of fact
could reasonably deduce from the evidence, we find no reasonable, credible, solid
evidence to support a nonspeculative inference that the three-month minimum time
period element was satisfied.” (Mejia, supra, 155 Cal.App.4th at p. 94.) “[A]lthough
there was ample evidence that at least three sexual qualifying offenses occurred during
the charging period” (id. at p. 95), there is no evidence that at least one of those offenses
occurred before April 11, 2012—three months before the last possible incident. The
evidence established Denzel briefly met defendant sometime after mid-January 2012.
“A long time later,” Denzel briefly met defendant a second time. A “long time” after
that, Denzel went inside defendant’s house for an hour to play video games. “A couple
weeks” later, Denzel went back for another uneventful visit. After another “couple
months,” sometime during the summer, defendant molested Denzel for the first time.
Witness testimony established defendant paid excessive attention to Denzel, was well
enmeshed in his life, and began to molest him during the summer of 2012. But the
testimony does not establish that defendant touched Denzel before May 2012, or
support an inference that he did so in April 2012. To the contrary, the court’s careful
questioning of Denzel elicited unequivocal testimony that the abuse did not last for
more than one month. We therefore reverse the conviction for count 1.




                                               14
       1.2    There is sufficient evidence defendant touched Jeremy
              and Bradley (counts 15 and 24) with lewd intent.

       A violation of section 288, subdivision (a) requires proof of the following
elements:
       1.     The defendant willfully touched any part of a child’s body, either on the
              bare skin or through the clothing;
       2.     The defendant committed the act with the intent of arousing, appealing to,
              or gratifying the lust, passions, or sexual desires of himself or the child;
              and
       3.     The child was younger than 14 years old at the time of the act.
(People v. Martinez (1995) 11 Cal. 4th 434, 444 (Martinez).)
       Section 288’s defining characteristic is “the defendant’s intent to sexually exploit
a child, not the nature of the offending act.” (Martinez, supra, 11 Cal.4th at p. 444.)
Accordingly, “[a]ny touching of a child under the age of 14 violates [section 288,
subdivision (a)], even if the touching is outwardly innocuous and inoffensive, if it is
accompanied by the intent to arouse or gratify the sexual desires of either the perpetrator
or the victim.” (People v. Lopez (1998) 19 Cal. 4th 282, 289 (Lopez), citing Martinez,
supra, at pp. 450–452, emphasis omitted.) Where, as in this case, the defendant’s
physical conduct might be consistent with a non-sexual purpose, the jury can look to
surrounding circumstances and rely on them to draw inferences about his intent.
(In re Mariah T. (2008) 159 Cal. App. 4th 428, 440 [“Because intent for purposes of
Penal Code section 288 can seldom be proven by direct evidence, it may be inferred
from the circumstances.”]; cf. People v. Ortiz (2012) 208 Cal. App. 4th 1354, 1365 [jury
could reasonably infer from the circumstances that defendants kidnapped the victims for
the dual purposes of taking them and their car].) In determining whether defendant
acted with lewd intent, the jury was entitled to consider the other charged counts and his
pattern of conduct. (People v. Gilbert (1992) 5 Cal. App. 4th 1372, 1381.)
       It is undisputed that defendant kissed and hugged both Jeremy and Bradley. The
prosecution also presented ample evidence that defendant’s conduct with Jeremy and


                                               15
Bradley—and his unusual attachment to both boys—mirrored the courtship phase of his
relationships with Garrett, Justin, Cory, Ammon, Thomas, and Denzel. Upon
consideration of the whole record, and based on defendant’s extraordinary focus on
these boys and strikingly similar methods of operation, the jury had sufficient evidence
from which it could conclude defendant touched Jeremy and Bradley with the required
intent. We affirm the convictions for counts 15 and 24.
       2.     Annoying or Molesting a Child (Counts 5 through 10)
       Defendant was convicted of annoying or molesting six children, in violation of
section 647.6, subdivision (a)(1)—Ricardo (count 5), Larry (count 6), Hunter (count 7),
Wyatt (count 8), Richard (count 9), and David (count 10). A violation of section 647.6
requires proof of the following elements:
       1.     The defendant engaged in conduct directed at a child;
       2.     A normal person, without hesitation, would have been disturbed, irritated,
              offended, or injured by the defendant’s conduct;
       3.     The defendant’s conduct was motivated by an unnatural or abnormal
              sexual interest in the child or in children generally; and
       4.     The child was under age 18 at the time of the conduct.
(People v. Phillips (2010) 188 Cal. App. 4th 1383, 1396.)
       As to each count, defendant contends the evidence was insufficient to prove the
second element—objective irritation or offense, and in any event, the court prejudicially
erred by instructing the jury that the People did not have to prove the third
element--sexual motive. Alternatively, defendant contends motive is not an element of
section 647.6, subdivision (a)(1); that CALCRIM No. 1122 misstates the law; and that
the misstatement “altered the jury’s focus and analysis of the evidence with an element
that was not part of the charged offense,” thereby prejudicing defendant.
       The People, in turn, contend there was sufficient evidence of objectively
irritating behavior. Rather than explaining how the defendant’s behavior was
objectively disturbing, however, the People point us to evidence of defendant’s mental
state, which we may not consider for this purpose, and the children’s subjective


                                              16
discomfort, which is irrelevant. (Lopez, supra, 19 Cal.4th at pp. 290-291.) The People
also insist we should not consider the facts of other published cases on this topic
because doing so would amount to “this Court . . . substitut[ing] its own judgment (or,
rather appellant’s judgment) for that of the jury[.]” Finally, as to each claim of
instructional error, the People contend defendant forfeited the issue, the court did not
err, and any error was harmless.
       We conclude the convictions for counts 5 and 10 are not supported by substantial
evidence of objectively irritating behavior. We conclude substantial evidence supports
the convictions for counts 6 through 9, but the conflicting jury instructions on sexual
motive violated defendant’s right to due process of law. Because we reverse on that
basis, we do not address defendant’s novel assertion that CALCRIM No. 1122 misstates
the law.
       2.1    Sufficiency of the Evidence of Objectively Irritating or
              Offensive Conduct

       Unlike section 288 (lewd act on a child), section 647.6, subdivision (a)(1) does
not require a touching (Lopez, supra, 19 Cal.4th at p. 289), but does require conduct that
would unhesitatingly disturb or irritate a normal person (People v. Carskaddon (1957)
49 Cal. 2d 423, 426 (Carskaddon)). “[T]o determine whether the defendant’s conduct
would unhesitatingly irritate or disturb a normal person, we employ an objective test[.]”
(Lopez, supra, at p. 290.) The defendant’s observable conduct, on its own, must
unhesitatingly irritate or disturb a reasonable person; in evaluating it, we may not
consider either the defendant’s intent or the child’s subjective discomfort. (Id. at
p. 291.)
       a.     Ricardo (count 5) and David (count 10)
       For several years, Ricardo, David, and their older brothers, Eduardo and Enrique,
slept over at defendant’s house nearly every weekend. During these years, defendant
hugged David three times and once kissed Ricardo on the top of the head. Defendant
contends this behavior is not objectively disturbing. We agree.



                                               17
       As our colleagues in Division Seven have explored in detail, not all kisses are
sexual. (In re R.C. (2011) 196 Cal. App. 4th 741, 750–751.) A kiss’s meaning changes
with the era, culture, and even the family in which it occurs. (Ibid.) Because kisses
possess such variety and meaning, In re R.C. hinged on whether the defendant kissed
the child with an open or closed mouth. “Unlike kissing without the use of tongues,
which is an important means of demonstrating parental love and affection for a child,
there can be no innocent or lovingly affectionate tongue kissing of a child by an adult.”
(Ibid.) Though the People ask us to hold that kissing a child on the top of the head is
always objectively disturbing, we agree with our colleagues in Division Seven that
without more, a closed-mouth kiss is not necessarily a sexual act.
       Here, defendant hugged David and gave Ricardo a brief goodnight kiss on the
top of the head. There is no evidence suggesting the kiss or the hug were of any
significant duration, that defendant tried to touch either boy—or himself—in any way,
or that he became aroused then or later. Put simply, there is no evidence defendant’s
actions consisted of anything more than the briefest peck or embrace, such as might be
exchanged by friends or family members as an expression of nonsexual affection.
While Ricardo and David may have been uncomfortable, in light of defendant’s lengthy,
close relationship with their family, defendant’s actions were not objectively disturbing.
Because there is insufficient evidence to support the convictions involving Ricardo and
David, we reverse counts 5 and 10.
       b.     Richard, Wyatt, Hunter, and Larry (counts 6 through 9)
       While defendant’s interactions with Ricardo and David were reasonable in light
of his close relationship with their family, the attention he paid to Rachel’s
sons--Richard, Wyatt, Hunter, and Larry—was alarming. Defendant kissed and hugged
the boys on their second meeting. He tried to see them every day. Defendant appeared
at Rachel’s house uninvited—or invented a pretext to come over despite her objections.
He called the house to wish the boys goodnight, and asked Rachel to tell them that he
missed them, and that he loved them. When defendant took the boys to the desert to
shoot Airsoft pistols, defendant put each of them in his lap and let them steer the car.


                                               18
Indeed, the jury could have reasonably inferred defendant took Rachel’s sons on this trip
without Rachel’s knowledge; while all four boys testified to the outing, neither Rachel
nor her mother mentioned it. Rachel testified that defendant acted “like a teenage girl
[who] had a crush on a boy[.] . . . [He called] to see my children, four, five, six times
a day, after I would say no, we’re busy, now isn’t a good time, we’re preparing for
school. My kids are going to bed early. He wouldn’t take no for an answer, he still
would call to see what we were doing and what was going on, if he could come over.”
Defendant’s behavior was “totally inappropriate” and felt “like stalking”. He knew the
family for no longer than five weeks. We therefore conclude substantial evidence
supports the convictions for counts 6, 7, 8, and 9.
       2.2    The court erred by instructing the jury that the People did not
              have to prove motive, because motive was an element of the
              charged offenses.

       Defendant contends conflicting motive instructions allowed the prosecution to
convict him of annoying or molesting a child without proving every element of the
offense beyond a reasonable doubt. The People contend defendant forfeited the issue,
the court did not err, and any error was harmless. We find no forfeiture and conclude
the instructions violated defendant’s 14th Amendment right to due process of law.
Because the People have not proven beyond a reasonable doubt that the error was
harmless, we reverse the convictions for counts 6 through 9.
       As a preliminary matter, we address the People’s argument that defendant
forfeited his claim of instructional error because he did not object to the instructions, or
seek their revision, at trial. (People v. Guiuan (1998) 18 Cal. 4th 558, 569–570.)
Certainly, a criminal defendant has a right to accurate instructions on the elements of
a charged crime. (People v. Mil (2012) 53 Cal. 4th 400, 409 (Mil).) And it is settled that
a defendant need not object to preserve a challenge to an instruction that affects his
substantial rights. (People v. Mackey (2015) 233 Cal. App. 4th 32, 106; see § 1259 [we
“may also review any instruction given, refused or modified, even though no objection
was made thereto in the trial court if the substantial rights of the defendant were affected


                                               19
thereby.”], § 1469 [same].) Because defendant contends CALCRIM No. 370 removed
an element of the offense from the jury’s consideration, the instructional error affected
his substantial rights. We therefore review the issue de novo despite his failure to object
below.7
       a.     The court erred by instructing the jury with an unmodified
              version of CALCRIM No. 370.

       The Due Process Clause “[protects] the accused against conviction except upon
proof beyond a reasonable doubt of every fact necessary to constitute the crime with
which he is charged.” (In re Winship (1970) 397 U.S. 358, 364 [90 S. Ct. 1068];
U.S. Const., 14th Amend.) Because due process principles require the prosecution to
prove every element of the crime beyond a reasonable doubt, jury “instructions
completely removing the issue of intent from the jury’s consideration may constitute
a denial of federal due process[.]” (People v. Lee (1987) 43 Cal. 3d 666, 673.)
Conflicting intent instructions—where one instruction requires the prosecution to prove
intent while another instruction eliminates that requirement—can operate the same way.
(Id. at pp. 673–674.) Accordingly, “[i]f conflicting instructions on the mental state
element of an alleged offense can act to remove that element from the jury’s
consideration, the instructions constitute a denial of federal due process[.]” (People v.
Maurer (1995) 32 Cal. App. 4th 1121, 1126–1128 (Maurer).) This is so even where the
court’s instructions on the offense itself correctly explain the required intent, because we
have “no way of knowing which of the two irreconcilable instructions the jurors applied
in reaching their verdict.” (Francis v. Franklin (1985) 471 U.S. 307, 322 [105 S. Ct.
1965]; People v. Gay (2008) 42 Cal. 4th 1195, 1225–1226.) CALCRIM No. 1122 and
CALCRIM No. 370 are one such pair of conflicting instructions.
       Motive is not generally an element of a criminal offense. But when it is an
element, the trial court errs by giving an unmodified version of CALCRIM No. 370, an

7
       Because we conclude defendant did not forfeit this issue, we do not address his
additional contention that defense counsel was ineffective for failing to object.



                                              20
optional instruction that tells the jury the prosecutor need not prove the defendant’s
motive to commit the charged crimes. (Maurer, supra, 32 Cal.App.4th at p. 1128; see
People v. Romo (1975) 14 Cal. 3d 189, 196 [not error to refuse instruction on motive].)
To convict a defendant of violating section 647.6, the prosecution must prove the
defendant was motivated by an unnatural sexual interest in a particular child or in
children generally. (People v. Hillhouse (2002) 27 Cal. 4th 469, 503–504.) Here, the
court instructed the jury with both CALCRIM No. 1122, which correctly instructs that
the prosecution must prove the defendant acted with sexual motive, and CALCRIM
No. 370, which incorrectly instructs that the prosecution does not have to prove motive.
(Compare CALCRIM No. 1122 [“People must prove that . . . [t]he defendant’s conduct
was motivated by an unnatural or abnormal sexual interest in the child”] with
CALCRIM No. 370 [“The People are not required to prove that the defendant had
a motive to commit any of the crimes charged.”].) When given together, the instructions
effectively “removed the mental state element” from the jury’s consideration. (Maurer,
supra, at pp. 1128–1129.) This was error, which we treat as a failure to instruct on an
element of the offense. (Ibid.)
       b.     The People have not proven the instructional error was harmless
              beyond a reasonable doubt.

       We assess federal constitutional errors under Chapman v. California (1967)
386 U.S. 18, 24 [87 S. Ct. 824] (Chapman). Under Chapman, we must reverse unless
the People “prove beyond a reasonable doubt that the error complained of did not
contribute to the verdict obtained.” (Ibid.) Where the trial court fails to instruct on an
element of the charged offense, however, the People must make a more substantial
showing. That showing is governed by Neder v. United States (1999) 527 U.S. 1, 17–19
[119 S. Ct. 1827] (Neder), and by the California Supreme Court’s decision interpreting
Neder, People v. Mil, supra, 53 Cal. 4th 400—authority both parties fail to discuss.
       “Neder instructs us to ‘conduct a thorough examination of the record. If, at the
end of that examination [we] cannot conclude beyond a reasonable doubt that the jury
verdict would have been the same absent the error—for example, where the defendant


                                               21
contested the omitted element and raised evidence sufficient to support a contrary
finding—[we] should not find the error harmless.’ ” (Mil, supra, 53 Cal.4th at p. 417,
quoting Neder, supra, 527 U.S. at p. 19.) On the other hand, the error is harmless if the
People can prove beyond a reasonable doubt that the omitted element was uncontested
and supported by such overwhelming evidence that no rational juror could come to
a different conclusion. (Mil, supra, at pp. 417–419; accord, People v. French (2008)
43 Cal. 4th 36, 53.)
       Here, the People’s “analysis of the prejudicial effect of the instructional error
suggests” not only that they failed to apply Neder, but also that they “may have relied
instead on the less demanding standard of whether [the motive] finding was supported
by substantial evidence.” (Mil, supra, 53 Cal.4th at p. 417.) The People have not
addressed the evidence supporting the defense on the omitted element. Instead, as in
Mil, the People’s argument “focused exclusively on evidence that was favorable to the
verdict” and presented “the evidence in the light most favorable to the prosecution[.]”
(Id. at pp. 417–418.) In assessing prejudice, we must “determine ‘whether the record
contains evidence that could rationally lead to a contrary finding with respect to the
omitted element.’ ” (Id. at p. 417, quoting Neder, supra, 527 U.S. at p. 19.) Therefore,
our “task in analyzing the prejudice from the instructional error is” not to determine
whether a reasonable jury could have believed defendant acted with sexual motive, but
rather, “whether any rational fact finder could have come to the opposite conclusion.”
(Mil, at p. 418.) This is the converse of the substantial evidence test. If the record
shows some evidentiary basis for a finding in the defendant’s favor on the omitted
element, the People have not met their burden and we must reverse. (Id. at
pp. 417-419.)
       Certainly, there was ample evidence defendant’s disturbing conduct in this case
was motivated by an unnatural sexual interest in children. However, under Mil, we
must determine whether there is substantial evidence supporting a contrary finding on
the omitted element. (Mil, supra, at pp. 417–419.) We therefore review the evidence in
the light most favorable to defendant; we may not reweigh the evidence or resolve


                                               22
evidentiary conflicts. (Cf. People v. Young, supra, 34 Cal.4th at p. 1181 [substantial
evidence review].) The testimony of a single witness may be sufficient—even if there is
significant countervailing evidence, and the testimony is subject to justifiable suspicion.
(See People v. Barnwell, supra, 41 Cal.4th at p. 1052.) We conclude defendant’s
testimony was sufficient to support an alternative conclusion on the omitted element.
Defendant described hugging Hunter, Wyatt, Richard, and Larry in a nonsexual,
innocent way—“a simple expressing your feeling to a fellow human being” who had not
yet learned to fear feelings. If one of the boys scored a goal, defendant gave him
a celebratory hug. If one of them got in a fight, or got hurt, or cried, defendant gave
him a comforting hug. Defendant testified that his interactions with the brothers
showed a family friend’s “innocuous” affection for “good little kids.” He testified his
behavior was not motivated by anything “nefarious or sinister” and there were no
“sexual connotations attached to it.” This testimony, if believed, would have supported
a contrary finding on the omitted element. Because the People have not proven the
error was harmless beyond a reasonable doubt, we reverse the convictions for counts 6
through 9 and remand for retrial.
       3.     Failure to Admonish the Victim Support Person
       At trial, Denzel (count 1), Ricardo (count 5), Larry (count 6), Hunter (count 7),
Wyatt (count 8), Richard (count 9), Jeremy (count 15), Bradley (count 24), and Jeremy’s
brother, Ryan, testified with the support of a victim advocate employed by the District
Attorney’s office, as permitted by section 868.5, subdivision (a). Defendant contends
the court erred “by failing to admonish the witness advocate to not prompt, sway, or
influence any of the testifying witnesses in any way.” Though he acknowledges the
record contains no evidence the victim advocate behaved improperly, he contends the
omission “allowed for a distorted presentation of evidence as to the disputed
crimes, . . . and deprived appellant of the constitutional due process and fair trial rights
to which he was entitled.” We conclude defendant has forfeited this issue by failing to
object below. In any event, we conclude the trial court was not required to admonish
the victim advocate, and no discernible prejudice arose from the support system used


                                               23
here. Accordingly, we also reject defendant’s claim that the failure to object amounted
to ineffective assistance of counsel.
       3.1    Forfeiture and Ineffective Assistance of Counsel
       Though nine witnesses testified with the support of a victim advocate, defendant
did not object below that the court failed to admonish them. Nor did defendant object to
any other aspect of the victim-support procedure used at trial. As such, defendant
forfeited this claim by failing to present it at trial. (People v. Myles (2012) 53 Cal. 4th
1181, 1214 (Myles).) However, defendant also argues, “[i]f this court concludes the
argument is forfeited because of no objection, then a finding of ineffective assistance of
counsel must follow.” We disagree.
       Under either the federal or state constitution, “[t]he benchmark for judging any
claim of ineffectiveness must be whether counsel’s conduct so undermined the proper
functioning of the adversarial process that the trial cannot be relied on as having
produced a just result.” (Strickland v. Washington (1984) 466 U.S. 668, 686 [104 S. Ct.
2052] (Strickland).) To establish ineffective assistance, defendant must satisfy two
requirements. (Id. at pp. 690–692.) First, he must show his attorney’s conduct was
“outside the wide range of professionally competent assistance.” (Id. at p. 690.) Then,
he must demonstrate the deficient performance was prejudicial—i.e., there is
a reasonable probability that but for counsel’s failings, the result of the proceeding
would have been different. (Id. at p. 694.) “It is not sufficient to show the alleged
errors may have had some conceivable effect on the trial’s outcome; the defendant must
demonstrate a ‘reasonable probability’ that absent the errors, the result would have been
different.” (People v. Mesa (2006) 144 Cal. App. 4th 1000, 1008.) We “need not
determine whether counsel’s performance was deficient before examining the prejudice
suffered by the defendant as a result of the alleged deficiencies.” (Strickland, supra, at
p. 697.) We therefore turn first to the merits of defendant’s argument.
       3.2    The Support
       Before trial, the prosecutor moved in limine to allow a professional victim
advocate employed by the District Attorney’s office to sit with the minor witnesses


                                               24
while they testified. At the Evidence Code section 402 hearing that followed, the court
explained the procedure it would use: “That’s fine. [The witnesses will] be advised
ahead of time they can’t talk with [the victim advocate], just the comfort of having her
be there should be good. With the minors, she [will] sit right behind them. The deputy
will help us if you just let us know on that day what we need to do. The deputy will
help us, get that set up.” The court then asked if defense counsel had any objections.
Counsel replied, “That’s fine.” On the record before us, it appears the court did not
advise the advocate of her role, function, duty, or behavior.
       At trial, as the witnesses testified, the prosecutor alerted the court when a witness
would be testifying with the support of a victim advocate. Ultimately, Denzel, Ricardo,
Larry, Hunter, Wyatt, Richard, Bradley, Jeremy, and Jeremy’s brother, Ryan, used their
services. Neither party asked the court to explain the presence of the victim advocate or
her role to the jury.
       3.3     No admonition was required under the statute.
       In prosecutions for certain violent crimes and sex offenses, including violations
of sections 288, 288.5, and 647.6, every prosecuting witness8 “shall be entitled, for
support, to the attendance of up to two persons” while he testifies. (§ 868.5, subd. (a).)
Only one support person may accompany the witness to the stand. (Ibid.)
       A witness is entitled to choose his own support person, and sometimes picks
another prosecuting witness. Although this procedure could cause logistical and legal
problems, subdivisions (b) and (c) impose additional requirements where a support
person is also a witness. (§ 868.5, subds. (b), (c).) In those cases, the court must
determine whether the support person’s attendance is necessary; in juvenile cases, the
8
       Section 868.5 uses the term “prosecuting witness” to refer to a witness entitled to
an emotional-support person when testifying at a trial for a specified violent crime or
sex offense. Ryan, who testified about defendant’s interactions with his brother Jeremy,
was not an alleged victim in this case. But because the term “prosecuting witness”
encompasses non-victim minor witnesses, Ryan was properly provided with a victim
advocate during his testimony. (People v. Adams (1993) 19 Cal. App. 4th 412, 433–434
& fn. 7.)



                                              25
court must inform her that the proceedings are confidential; and “[i]n all cases,” the
judge must admonish her not to “prompt, sway, or influence the [supported] witness in
any way.” (§ 868.5, subd. (b).) Defendant contends the admonition not to “prompt,
sway, or influence” must be given to all support people—not just witnesses—and
should have been given here. As a matter of first impression, we conclude the
admonition applies only to support people who are also witnesses.9
       The meaning of in all cases in subdivision (b) is a “question[] of statutory
interpretation that we must consider de novo.” (People v. Prunty (2015) 62 Cal. 4th 59,
71.) In construing the statute, our fundamental task is “to ascertain and effectuate the
intended legislative purpose. [Citation.] The text of the statute is our starting point, and
‘generally provide[s] the most reliable indicator’ of the Legislature’s intended purpose.”
(Id. at p. 72.) “ ‘We give the language its usual and ordinary meaning, and “[i]f there is
no ambiguity, then we presume the lawmakers meant what they said, and the plain
meaning of the language governs.” [Citation.] If, however, the statutory language is
ambiguous, “we may resort to extrinsic sources, including the ostensible objects to be
achieved and the legislative history.” [Citation.] Ultimately we choose the construction
that comports most closely with the apparent intent of the lawmakers, with a view to
promoting rather than defeating the general purpose of the statute. [Citations.]’ ”
(Mays v. City of Los Angeles (2008) 43 Cal. 4th 313, 321.)
       As discussed, section 868.5, subdivision (a) sets out the general rule that in
sex-crime cases, prosecuting witnesses are entitled to the support of two people—one of
whom may accompany the witness to the stand. Subdivision (b) adds additional
requirements: “If the person or persons so chosen are also witnesses, the prosecution


9
       People v. Spence, which concerned whether a therapy dog is a “person” under
section 868.5, assumed—but did not hold—that the court must admonish the support
person regardless of whether she is also a prosecuting witness. (People v. Spence
(2012) 212 Cal. App. 4th 478, 514 (Spence).) However, Spence does not explain this
view, and in any event, “ ‘an opinion is not authority for a proposition not therein
considered.’ ” (People v. Williams (2005) 35 Cal. 4th 817, 827.)



                                               26
shall present evidence that the person’s attendance is both desired by the prosecuting
witness for support and will be helpful to the prosecuting witness. Upon that showing,
the court shall grant the request unless [it would prejudice the defendant]. In the case of
a juvenile court proceeding, the judge shall inform the support person or persons that
juvenile court proceedings are confidential and may not be discussed with anyone not in
attendance at the proceedings. In all cases, the judge shall admonish the support person
or persons to not prompt, sway, or influence the witness in any way.” (§ 868.5,
subd. (b), emphasis added.)
       “Words and phrases in a statute are construed according to the rules of grammar
and common usage.” (3 Sutherland Statutory Construction (7th ed., rev. Apr. 2014)
§ 59.8.) The requirements that the court admonish the support person in juvenile cases
and that it do so in all cases were added to the statute together when the Legislature
amended it in 1987, and are grammatically linked. (Stats.1987, ch. 704 (A.B. 1068),
§ 1.) Together, the sentences require the court: (1) in juvenile cases, to inform the
support person that the proceedings are confidential, and (2) in both juvenile cases and
non-juvenile cases, to admonish the support person not to influence the witness.
(Cf. Gutierrez v. Ada (2000) 528 U.S. 250, 254–255 [interpreting phrase “any election”
to mean any gubernatorial election, based on surrounding sentences].) In context, in all
cases distinguishes not the beginning of the paragraph (“If the [support] person . . . [is]
also a witness . . . ”), but the previous sentence. That is, the language differentiates not
the type of support person, but the type of case.
       The statute’s structure supports this construction. Although we look first at the
words of a statute, we do not consider the statutory language in isolation; rather, we read
the statute “as a whole, harmonizing the various elements by considering each clause
and section in the context of the overall statutory framework.” (People v. Jenkins
(1995) 10 Cal. 4th 234, 246.) We construe all parts of a statute together, without
according undue importance to a single or isolated portion. (Cooley v. Superior Court
(2002) 29 Cal. 4th 228 (Cooley).) Subdivision (a) explains which witnesses are entitled
to support, who the support person may be, and how she may behave. For example,


                                               27
a member of the press may not act as a support person unless she is closely related to
the witness, in which case the reporter may act as a support person but may not take
notes. (§ 868.5, subd. (a).) Subdivision (b) establishes additional pretrial procedures
where the support person is also a witness. Then, subdivision (c) creates trial
procedures for the testimony of the supported witness and supporting witness. Had the
Legislature wanted the court to admonish all support people, witness and non-witness
alike, it would have made little sense, logically or grammatically, to include that
requirement amidst the witness-specific provisions in subdivisions (b) and (c), rather
than with the general requirements in subdivision (a). (See People v. Johns (1997)
56 Cal. App. 4th 550, 554–555 (Johns) [no showing of helpfulness required under
subd. (b) because victim advocate was not a witness].) Since the support people in this
case did not testify, the court did not err by failing to admonish them.
       3.4.   Defendant’s constitutional rights were not violated.
       Notwithstanding the statutory language limiting the admonitions to support
persons who are also witnesses, the warnings may be more broadly required if they are
necessary to protect the constitutional rights of the accused. (People v. Patten (1992)
9 Cal. App. 4th 1718, 1725–1727 (Patten).) However, we find the use of the victim
advocate in this case did not violate defendant’s constitutional rights. A support
person’s mere presence with a testifying witness does not violate the defendant’s due
process or Confrontation Clause rights. (Spence, supra, 212 Cal.App.4th at p. 514,
citing Myles, supra, 53 Cal.4th at pp. 1214-1215.) Certainly, we acknowledge there
may be a constitutional violation where the support person interferes with the witness’s
testimony in a way that adversely affects the jury’s ability to assess that testimony.
(Spence, supra, at p. 514.) For example, emotional displays or physical contact with the
witness may signal to the jury that the support person believes or endorses the witness’s
testimony. (Myles, supra, at pp. 1214–1215.) And though there is a split of authority on
the issue, at least one court has held the Confrontation Clause requires a case-specific
finding of need in every case. (Compare People v. Adams, supra, 19 Cal.App.4th at
pp. 437–444 [case-specific finding required in all cases] with Patten, supra,


                                               28
9 Cal.App.4th at pp. 1725–1727 [finding not required in every case] and Johns, supra,
56 Cal.App.4th at pp. 554–555 [no showing of helpfulness required to justify presence
of non-witness support person].)
       To the extent admonishing a support person not to “prompt, sway, or influence
the witness in any way” helps the court avoid potential constitutional pitfalls,
admonitions would have been appropriate in this case. However, as Spence observed,
“[a]lthough it would have been the better practice for the trial court to expressly make
standard admonitions under section 868.5 that this support person should not do
anything to sway or influence the witness, the court could logically have assumed that it
was not necessary to do so, because the non[-]witness victim advocate from the District
Attorney’s office was presumably familiar with courtroom decorum rules.” (Spence,
supra, 212 Cal.App.4th at pp. 517–518.) Here, it was understandable that the court
focused on instructing the children, who presumably had much less experience with
court procedures than the professional victim advocate employed by the District
Attorney’s office. We find no constitutional violation.
       3.5    Any error was harmless.
       Even assuming the failure to explain courtroom decorum to a professional victim
advocate could “deprive[] appellant of the constitutional due process and fair trial rights
to which he was entitled,” defendant has failed to show error in this case. To establish
a due process violation, the record must clearly identify the support person, where she
sat, and how she behaved during the witness’s testimony. (Myles, supra, 53 Cal.4th at
pp. 1214–1215.) Defendant acknowledges the record in this case does not contain the
required information, but makes no effort to explain how the omission harmed him.
Instead, defendant launches into a lengthy non sequitur that juxtaposing the terms
“People” and “defendant” prejudicially implies the accused is non-human. We note that
any objections to the nomenclature used at trial should have been raised below. If
defendant wished to be called by some other term, the proper procedure was to bring
a motion in limine. (See, e.g., Giarrusso, The General and Captain Justice (2014)
61 La. B.J. 392 [suggesting “Citizen Accused” and “that innocent man” as alternatives


                                              29
to “defendant”].) In any event, we conclude there is no reasonable probability the result
in this case would have been different if the court had admonished the support person.
(See Strickland, supra, 466 U.S. at pp. 694, 697.) Accordingly, counsel was not
ineffective for failing to object. (Id. at pp. 690–694.)
       4.     Defendant’s conviction for count 14, and sentences for counts 2
              and 12 violate the Ex Post Facto Clause.

       The parties agree that defendant’s count 14 conviction for committing a lewd act
on a child (§ 288, subd. (c)(1); Alexis), and the one-strike sentences imposed for
continuous sexual abuse as charged in counts 2 and 12 (§ 288.5; Garrett and Cory)
violate the ex post facto clauses of the United States and California constitutions.
Defendant also contends the one-strike sentences imposed for continuous sexual abuse
as charged in counts 13 and 20 (§ 288.5; Ammon and Thomas) are unauthorized. The
People argue that because counts 13 and 20 concern conduct that continued after the
One Strike Law was amended in 2006 to include violations of section 288.5, they fall
within the straddle-offense exception to the Ex Post Facto Clause. Neither party notes
that the failure to submit the question to the jury violated defendant’s Sixth Amendment
right to a jury trial under Apprendi v. New Jersey and its progeny. (Apprendi v.
New Jersey (2000) 530 U.S. 466, 490 [120 S. Ct. 2348] (Apprendi).) We nevertheless
conclude the People have proven the error was harmless beyond a reasonable doubt.
       Accordingly, as we explain below, we reverse defendant’s conviction for
count 14, affirm the sentences for counts 13 and 20, vacate the indeterminate sentences
imposed for counts 2 and 12, and remand with directions to sentence defendant to
authorized determinate terms for counts 2 and 12.
       4.1    The Ex Post Facto Clause
       The United States Constitution and the California Constitution proscribe ex post
facto laws. (U.S. Const., art. I, § 10; Cal. Const., art. I, § 9.) Under both constitutions,
“[l]egislatures may not retroactively alter the definition of crimes or increase the
punishment for criminal acts.” (Collins v. Youngblood (1990) 497 U.S. 37, 42–43
[110 S. Ct. 2715]; People v. Grant (1999) 20 Cal. 4th 150, 158 (Grant).) We interpret the


                                               30
California Constitution’s Ex Post Facto Clause coextensively with its federal
counterpart. (People v. Snook (1997) 16 Cal. 4th 1210, 1220.)
       We may correct an unauthorized sentence on appeal despite failure to object
below. (People v. Scott (1994) 9 Cal. 4th 331, 354.) A sentence is unauthorized if “it
could not lawfully be imposed under any circumstance in the particular case.” (Ibid.)
       4.2    Section 288, subdivision (c) did not exist on June 8, 1988,
              the last day on which defendant could have committed the crime.

       Defendant was charged in count 14 with committing a lewd act on Alexis when
she was 14 or 15 years old and he was more than 10 years older than she (§ 288,
subd. (c)(1)). The prosecution alleged the lewd act occurred on or between June 9, 1983
and June 8, 1988. Defendant contends his conviction for count 14 was barred by the
statute of limitations, supported by insufficient evidence, based on conduct that did not
violate the statute, and based on sexual intercourse with his lawful wife. In response,
the People concede the count 14 conviction should be reversed, but only because the
charged crime did not exist on June 8, 1988, and the conviction therefore violates the
Ex Post Facto Clause.10
       Before September 27, 1988, section 288 comprised two distinct crimes—
subsections (a) and (b), both of which prohibited lewd acts on children younger than 14.
(§ 288 (West 1988).) Subdivision (c) was added to punish lewd acts on 14- or
15-year-old children; it was approved on September 26, 1988, and filed the next day.
(Stats.1988, ch. 1398 (A.B. 3835), § 1.) Therefore, on June 8, 1988—the day before
Alexis’s 16th birthday, and the last day on which defendant could have violated

10
       Because we agree with the People on this point, we do not address defendant’s
additional challenges to his count 14 conviction, including his allegations that the
prosecutor abused the charging function and misstated the law during argument, and
that defense counsel was ineffective for failing to object. In not addressing these
additional challenges, we do not condone what happened here. We are always troubled
when a criminal defendant is charged with and convicted of a crime that did not exist
when it was allegedly committed. A statute’s effective date is not a mere technicality; it
is fundamental to due process.



                                              31
subdivision (c)—subdivision (c) did not yet exist. Because section 288 did not prohibit
defendant’s conduct until after Alexis’s 16th birthday, we conclude defendant’s count 14
conviction violates the Ex Post Facto Clause. We therefore reverse the conviction for
count 14. It may not be retried.
       4.3    Section 288.5 did not become a one-strike offense until 2006.11
       Enacted in 1994, California’s One Strike Law, section 667.61, requires
indeterminate life sentences for enumerated sex offenses committed under certain
aggravating circumstances. (§ 667.61, subd. (b).) Effective September 20, 2006, the
One Strike Law was amended to apply to defendants convicted of continuous sexual
abuse of a child (§ 288.5). (Stats.2006, ch. 337 (S.B.1128), § 33.) However, before
2006, section 288.5 was not a one-strike offense. (See Stats.1993–94, 1st Ex.Sess.,
ch. 14 (S.B.26), § 1 [1994 version]; Stats.1997, ch. 817 (A.B.59), § 6 [1997 version];
Stats.1998, ch. 936 (A.B.105), § 9 [1998 version].) The indeterminate life sentences
now prescribed by section 667.61 greatly exceed the determinate sentences of 6, 12, or
16 years previously available for violations of section 288.5.12 Thus, the Ex Post Facto
Clause prohibits sentencing defendants under the One Strike Law for section 288.5
violations committed before September 20, 2006. (See People v. Hiscox (2006)
136 Cal. App. 4th 253, 257–262 [applying Ex Post Facto Clause to § 288 violations].)
       Here, the jury convicted defendant of five counts of continuous sexual abuse of
a child (§ 288.5), and found multiple-victim allegations true for each count. The
prosecutor requested, and the court imposed, five consecutive terms of 15 years to life
under the One Strike Law. However, four of the five counts concerned conduct that


11
      At our request, the parties submitted letter briefs discussing this issue after the
normal briefing period had expired.
12
        Section 288.5 was adopted in 1989 with a sentencing triad of 6, 12, or 16 years.
(Stats.1989, ch. 1402, § 4.) Though it has been amended since then, the determinate
sentencing triad has not changed. (See People v. Riskin (2006) 143 Cal. App. 4th 234,
246.)



                                               32
entirely (counts 2 and 12) or partially (counts 13 and 20) occurred before the 2006
amendment.
       a.     Offenses Committed Before 2006
       In count 2, defendant was convicted of continuous sexual abuse of Garrett “[o]n
or between January 1, 1994 and December 31, 2004.” In count 12, defendant was
convicted of continuous sexual abuse of Cory “[o]n or between January 1, 1997 and
December 1, 2004.” Defendant argues, and the People concede, that because these
crimes could not have occurred after the 2006 amendment to section 667.61, the
one-strike sentences imposed for those counts are unauthorized. (See People v. Palmer
(2001) 86 Cal. App. 4th 440, 443 [noting § 288.5 was not a qualifying offense in 2001].)
We therefore vacate the indeterminate sentences imposed for counts 2 and 12, and
remand for imposition of authorized determinate terms.
       b.     Offenses Committed Before and After 2006
       Count 13 charged defendant with continuous sexual abuse of Ammon “[o]n or
between November 7, 2001 and November 6, 2010.” Count 20 charged defendant with
continuous sexual abuse of Thomas “[o]n or between September 27, 2005 and
September 26, 2007.” Because he could have completed these acts before the 2006
amendment to the One Strike Law, defendant contends his indeterminate sentences for
those counts violate the Ex Post Facto Clause. The People argue that because
section 288.5 prohibits a continuous course of conduct rather than a series of individual
acts, the crimes were incomplete until the abuse ended; because the sexual abuse of
Ammon and Thomas continued after the One Strike Law was amended in 2006,
counts 13 and 20 fall under the straddle-offense exception to the Ex Post Facto Clause.
       In general, “a law is retroactive only if it attaches new legal consequences to, or
increases a party’s liability for, an event, transaction, or conduct that was completed
before the law’s effective date. [Citations.] Thus, the critical question for determining
retroactivity usually is whether the last act or event necessary to trigger application of
the statute occurred before or after the statute’s effective date.” (People v. Grant, supra,
20 Cal.4th at p. 157.) “ ‘A continuous course of conduct offense cannot logically be


                                               33
“completed” until the last requisite act is performed. Where an offense is of
a continuing nature, and the conduct continues after the enactment of a statute, that
statute may be applied without violating the ex post facto prohibition.’ ” (Id. at p. 159)
Section 288.5 punishes a continuous course of conduct, not three or more constituent
acts. (Id. at p. 159.) Therefore, in Grant, the court found no ex post facto violation
where the continuous sexual abuse began before, and continued after, the effective date
of section 288.5. (Id. at pp. 157–159.) The Grant court was able to make that
determination because the trial court instructed the jury that it could not convict unless
at least one act of abuse occurred after the statute’s effective date. (Id. at pp. 157–158.)
Unlike the jury in Grant, however, the jury in this case was not instructed that at least
one act of abuse must have occurred after the 2006 amendment to the One Strike Law.
This was error.
       In Apprendi, the United States Supreme Court held, “[o]ther than the fact of
a prior conviction, any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond a reasonable
doubt.” (Apprendi, supra, 530 U.S. at p. 490.) In Blakely v. Washington, the Court
explained that the “ ‘statutory maximum’ for Apprendi purposes is the maximum
sentence a judge may impose solely on the basis of the facts reflected in the jury verdict
or admitted by the defendant.” (Blakely v. Washington (2004) 542 U.S. 296, 303
[124 S. Ct. 2531] (Blakely).) And, in Alleyne v. United States, the Court extended that
reasoning to mandatory minimum sentences like those required under the One Strike
Law, holding, “[a]ny fact that increases the mandatory minimum is an ‘element’ that
must be submitted to the jury and found beyond a reasonable doubt.” (Alleyne v.
United States (June 17, 2013) __ U.S. __ [133 S. Ct. 2151, 2155] (Alleyne).)
       Under Apprendi, Blakely, and Alleyne, any fact that increases a defendant’s
minimum or maximum sentence is an element of the offense that must be submitted to
the jury. (See Alleyne, supra, 133 S.Ct. at pp. 2155, 2157–2158.) Under Grant,
defendant is eligible for one-strike sentencing only if the continuous sexual abuse of
Ammon and Thomas continued beyond September 20, 2006 the effective date of the


                                               34
2006 amendment; if the abuse ended before that date, defendant’s indeterminate
sentence violates the Ex Post Facto Clause. Because the date of the last act of sexual
abuse increased defendant’s mandatory minimum and maximum sentences, the date was
an element of each charged crime. The court’s failure to instruct that at least one
instance of sexual abuse had to occur on or after September 20, 2006, therefore, is
federal constitutional error comparable to the omission of an element, and is subject to
Chapman-Neder harmless error review. (Washington v. Recuenco (2006) 548 U.S. 212,
222 [126 S. Ct. 2546].)
       As discussed, under Mil and Neder, the failure to instruct on an element of the
offense is harmless if the People prove beyond a reasonable doubt that no substantial
evidence supports a contrary finding on the omitted element. (Mil, supra, 53 Cal.4th
pp. 417–419; Neder, supra, 527 U.S. at pp. 17–19.) We conclude the People have
carried their burden. There is overwhelming evidence the abuse of both boys continued
well after the 2006 amendment to the One Strike Law—and though defendant denied
molesting Thomas and Ammon, he did not contest the dates of abuse. Therefore, he did
not contest the omitted element of the crimes charged in counts 13 and 20.
       In count 13, the information charged defendant with continuous sexual abuse of
Ammon “[o]n or between November 7, 2001 and November 6, 2010.” In 2004, Ammon
was sleeping over at defendant’s house nearly every weekend—and defendant molested
him on nearly every visit. During those visits, defendant touched Ammon’s penis, put
his mouth on Ammon’s penis, and masturbated Ammon and himself. Ammon testified
that the abuse continued after defendant moved to Quartz Hills in early 2006, and lasted
until at least 2010, when defendant began coaching the Red Devils.
       Defendant’s testimony is consistent with Ammon’s account. Defendant testified
that he sent Ammon a letter sometime before Ammon moved to Las Vegas. In the letter,
defendant wrote that he would always love Ammon “all the numbers,” an expression
defendant says he invented with Jeremy. Thus, under defendant’s version of events, the
letter must have postdated defendant’s summer 2010 acquaintance with Jeremy.
Defendant also testified that he wrote the letter because he hurt Ammon’s feelings by


                                              35
spending more time with Enrique, Eduardo, and their brothers, and less time with
Ammon: “Shortly after this period [when defendant rejected him], [Ammon] had to
move away and I didn’t want him to move away having this ill feeling towards me.” In
sum, because defendant’s testimony establishes the letter was written “shortly after” he
rejected Ammon, and could not have been written before summer 2010, when he met
Jeremy, defendant could not have rejected Ammon before September 20, 2006.
Therefore, defendant did not present substantial evidence to support a contrary finding
on the omitted element—i.e., that the abuse ended before the 2006 amendment to the
One Strike Law. Because the People have “prove[n] beyond a reasonable doubt that the
error complained of did not contribute to the verdict obtained” (Chapman, supra,
386 U.S. at p. 24), we affirm the one-strike sentence for count 13.
       Count 20 of the information charged defendant with continuous sexual abuse of
Thomas “[o]n or between September 27, 2005 and September 26, 2007.” Thomas met
defendant when he was nine years old, and in Ammon’s fourth grade class—sometime
between October 2005 and June 2006. He went to defendant’s house two or three times
each week until sixth grade, which he was scheduled to begin in 2007. Every time
Thomas visited defendant, defendant sat Thomas on his lap, reached his hand into
Thomas’s pants, and stroked his penis and buttocks. Defendant put his fingers around
Thomas’s anus and kissed his neck. The abuse continued as long as Thomas spent time
at defendant’s house; when Thomas stopped going to see defendant, the abuse stopped.
In 2007, Thomas failed fifth grade, and Ammon moved away. Thomas did not visit
defendant without Ammon.
       Defendant testified Thomas visited his house only once, and defendant never
touched him inappropriately. However, the jury could not have convicted defendant of
continuous sexual abuse of Thomas without finding at least three sexual acts—and there
was no basis for the jury to find three acts without also determining defendant molested
Thomas until he lost touch with Ammon in 2007. Accordingly, we conclude defendant
did not present sufficient evidence to support a finding that the abuse ended before the
2006 amendment to the One Strike Law, and the People have “prove[n] beyond


                                              36
a reasonable doubt that the error complained of did not contribute to the verdict
obtained.” (Chapman, supra, 386 U.S. at p. 24.)
        5.     The court properly imposed consecutive one-strike sentences.
        At sentencing, the court imposed consecutive terms of 15 years to life for
defendant’s convictions of continuous sexual abuse in counts 1, 2, 12, 13, and 20
(§ 288.5; Denzel, Garrett, Cory, Ammon, and Thomas) and lewd act on a child younger
than 14 in counts 15, 23, and 24 (§ 288, subd. (a); Jeremy, Justin, and Bradley).
Defendant contends, “[i]n imposing the consecutive sentences on these counts, there is
nothing in the record from which it may be reasonably concluded . . . the trial court
wasn’t simply acquiescing to what it perceived as a mandatory sentence rather than
exercising its discretion.” Because we reverse count 1 for insufficient evidence and
conclude the One Strike Law does not apply to counts 2 and 12, defendant’s argument is
moot as to those counts. As to counts 13, 15, 20, 23, and 24, we conclude defendant has
forfeited this claim. (Scott, supra, 9 Cal.4th at p. 353 [forfeiture rule applied to claim
the trial court failed “to properly make or articulate its discretionary sentencing
choices”].) We also conclude the record contains abundant evidence that the court
exercised its discretion to impose the maximum allowable sentence. Because it is not
reasonably probable the result would have been different if counsel had objected,
counsel was not ineffective for failing to do so. (Strickland, supra, 466 U.S. at pp. 694,
697.)
        Defendant is correct that the court had discretion to impose concurrent, rather
than consecutive, one-strike sentences in this case. (People v. Valdez (2011)
193 Cal. App. 4th 1515, 1524.) However, defendant is mistaken that we must reverse
because the record does not affirmatively show the court understood this discretion.
“The general rule is that a trial court is presumed to have been aware of and followed
the applicable law.” (People v. Mosley (1997) 53 Cal. App. 4th 489, 496.) This
“presumption of regularity of judicial exercises of discretion appl[ies] to sentencing
issues.” (Ibid.) Indeed, in every case defendant cites, the record affirmatively
demonstrated the trial court’s misunderstanding of its discretionary sentencing options.


                                               37
(See, e.g., People v. Rodriguez (2005) 130 Cal. App. 4th 1257, 1260–1261 [court
expressed its belief that it lacked discretion to impose concurrent one-strike sentences].)
Here, the record contains no indication the court believed it lacked discretion to impose
concurrent sentences.
       To the contrary, the sentencing transcript reveals the court’s sentencing choices
were guided by empathy for the victims and grounded in the court’s view, “[b]ased on
the defendant’s actions supported by the jury’s verdicts, defendant Renoir Valenti poses
a serious threat to the safety of not only the Antelope Valley, but to all young people.”
The court’s concern for the victims is reflected in the care it took to assure defendant
would appear in court to hear the eight victim-impact statements presented at
sentencing. The judge warned defendant in advance, “Every one [of] these people have
an opportunity and have a right to make a victim impact statement, and I want you to be
here so they can look at you and say what they have to say, if they choose to do
so. . . . These people have been through a lot for many, many years, and they deserve to
have you present for them to make their victim impact statements.” The court also
signed a conditional extraction order, which allowed the sheriff to bring defendant to
court by force if he refused to come voluntarily.
       After hearing the victims’ statements and counsel’s arguments, the court
addressed defendant at length. The remarks expressed deep compassion for the victims,
and concluded, “You, sir, I would hope for the rest of your days, learn how to try to
understand how you could hurt so many and use the many years that you will find
yourself in prison making something of yourself in a productive manner and hopefully
never harm another person again. In this case you will have a lifetime in prison to
figure that out.”
       On this record, there is no reasonable probability that the court would have
imposed any sentence other than the maximum allowable term if counsel had objected.
(Strickland, supra, 466 U.S. at p. 694.) We conclude counsel was not ineffective.




                                              38
       6.     Noneconomic Restitution (§ 1202.4, subd. (f)(3)(F))
       At sentencing, the court awarded noneconomic restitution to each victim of
defendant’s continuous sexual abuse (§ 288.5; counts 1–2, 12–13, 20) and lewd acts
(§ 288, subd. (a); counts 15, 23, 24) under section 1202.4, subdivision (f)(3)(F).
Defendant contends the restitution order is improper in five related ways—the statute
deprives him of the right to a civil jury trial under the California Constitution; the
statute deprives him of his Sixth Amendment right to a jury trial under Apprendi; the
statute violates the Equal Protection Clause by irrationally distinguishing between child
predators; the sums awarded are not sufficiently related to the victims’ individual losses;
and as to the section 288.5 counts, noneconomic restitution is not authorized by statute.
       The People concede, and we agree, that section 1202.4, subdivision (f)(3)(F)
does not authorize noneconomic damage awards to the section 288.5 victims (counts 1
[Denzel], 2 [Garrett], 12 [Cory], 13 [Ammon], and 20 [Thomas]). As to the remaining
noneconomic damage awards (counts 15 [Jeremy], 23 [Justin], and 24 [Bradley]), we
conclude the People did not present sufficient evidence to justify the awards. We
therefore reverse the entire noneconomic restitution order and remand with directions to
hold a restitution hearing to determine appropriate victim-specific damages for counts
15, 23, and 24.
       6.1    Proceedings Below
       In requesting noneconomic restitution, the prosecutor argued: “Pursuant to
People v. Smith [(2011) 198 Cal. App. 4th 415 (Smith)] and the Penal Code, the court is
allowed to award restitution to victims in 288 type cases based upon noneconomic
damages or it’s akin to punitive damages in the amount of at least $50,000 per year of
sexual abuse. [¶] The court can make a determination based upon the witnesses’
testimony at trial. And this court and this judge heard the testimony of these individuals
and based upon their testimony and based upon the abuse and the emotional damage he
caused upon those victims, those are the amounts we’d ask for the victims.” The
defense objected: “I’m not opposed to restitution. I think the law allows for it.
However, I think the figures that Mr. [Prosecutor] has given us are arbitrary. We have


                                               39
no foundation for the amounts. So I don’t know how he’s arrived at those amounts or
how the court is going to arrive at an amount, but these are just figures that are thrown
out with no basis. [¶] So based upon that, I would object to—not the idea of restitution,
but the amounts as proposed.”
       Then, without further argument or explanation, the court ordered defendant to
pay $450,000 in noneconomic restitution. “[B]ased on People v. Smith,
198 Cal. App. 4th 415, a 2011 case, and Penal Code section 1202.4,” the court ordered
“the following restitution to the victims as noneconomic damages based on their pain
and suffering, and from what the court heard as to their pain and suffering as well as the
consideration of statements made on behalf of their family members: [¶] Garrett M.,
$100,000. Justin B., $50,000. Cory D., $50,000. Ammon C., $50,000. Jeremy S.,
$50,000. Thomas C., $50,000. Justin B., $50,000. Bradley T., $50,000.” In awarding
noneconomic damages, the trial court inadvertently omitted Denzel (§ 288.5; count 1),
but awarded $50,000 to Justin twice. On April 13, 2015, the court realized its error and
corrected it nunc pro tunc by deleting the duplicative Justin entry and replacing it with
a $50,000 award to Denzel.
       6.2    Restitution for Noneconomic Losses
       Article I, section 28, subdivisions (b)(13)(A)–(C) of the California Constitution
require “that restitution must [be] imposed ‘in every case . . . in which a crime victim
suffers a loss[.]’ ” (People v. Giordano (2007) 42 Cal. 4th 644, 655 (Giordano).) To
implement this broad mandate, “ ‘[t]he Legislature has enacted, and frequently
amended, a bewildering array of responsive statutes’ ” (id. at p. 652), but typically,
“[a] restitution order reimburses only for economic losses [citation], not noneconomic
losses, which can be recoverable in a civil judgment.” (Vigilant Ins. Co. v. Chiu (2009)
175 Cal. App. 4th 438, 445 (Chiu).) However, there is one exception. Section 1202.4,
subdivision (f)(3)(F) requires trial courts to order restitution where victims have
suffered “[n]oneconomic losses, including, but not limited to, psychological harm, for
felony violations of Section 288.” Defendant contends, and the People concede, victims



                                              40
of continuous sexual abuse are ineligible for noneconomic restitution under this
provision. We agree.
       The plain language of section 1202.4, subdivision (f)(3)(F) limits noneconomic
restitution awards to “felony violations of Section 288.” It does not include
section 288.5. Defendant was charged with and convicted of continuous sexual abuse of
Denzel, Garrett, Cory, Ammon, and Thomas, in violation of section 288.5. He was not
charged with or convicted of violating section 288. “Sections 288 and 288.5 are
not . . . interchangeable statutes.” (People v. Palmer, supra, 86 Cal.App.4th at p. 445;
see id. at pp. 443–446 [rejecting argument that One Strike Law’s inclusion of
section 288 implicitly includes section 288.5].) Therefore, contrary to the prosecutor’s
representations below, the court was not “allowed to award restitution to victims in
288[-]type cases.” “It is not our job to insert language in a statute which is not there.
Had the Legislature wanted to include section 288.5” in the restitution statute, “it was
capable of doing so. It did not. The People’s remedy lies with the Legislature and that
body’s power to amend the law, not with us, because we are charged with enforcing
statutes as they are written,” not as the prosecutor wishes they were written. (Id. at
p. 446.) We therefore reverse the restitution awards for noneconomic damages to
Garrett, Cory, Ammon, and Thomas.13
       6.3    There is no rational basis for the court’s $50,000 awards to
              Jeremy, Justin, and Bradley.

       Section 1202.4 does not provide guidelines for evaluating a child victim’s
noneconomic damages for sexual abuse. Unlike economic damages, which encompass
“objectively verifiable monetary losses” (Civ. Code, § 1431.2, subd. (b)(1)),
noneconomic damages compensate the victim for “subjective, nonmonetary losses
including, but not limited to, pain, suffering, inconvenience, mental suffering, emotional
distress, loss of society and companionship, loss of consortium, injury to reputation and

13
      This issue is moot as to Denzel because we reverse defendant’s count 1
conviction for insufficient evidence.



                                               41
humiliation.” (Civ. Code, § 1431.2, subd. (b)(2); see Smith, supra, 198 Cal.App.4th at
p. 431.) The trial court has broad discretion to choose a method for calculating the
amount of restitution, but it must employ a procedure that is rationally designed to
determine the victim’s losses. (Giordano, supra, 42 Cal.4th at pp. 663–664.) The court
“must demonstrate a rational basis for its award, and ensure that the record is sufficient
to permit meaningful review. The burden is on the party seeking restitution to provide
an adequate factual basis for the claim.” (Id. at p. 664.)
       Here, the People’s sentencing memorandum cited to Smith and listed the
requested sums, apparently reached by multiplying each victim’s years of abuse by
$50,000. The People did not submit any support for the figures, or attempt to explain
why the same formula should apply to each victim, despite their vastly different
experiences. The record contains no victim declarations, independent documentation, or
professional evaluations. The only current information about Jeremy, Bradley, and
Justin was filtered through their parents and conveyed in the probation report or in
a statement at sentencing. None of these statements provided a basis for the court’s
$50,000 award.
       Jeremy’s mother told the probation officer she “thanked God her son (victim) did
not sustain actual child abuse.” She believed that ultimately learning defendant had
a sexual interest in him was confusing to Jeremy, and made him feel betrayed and
embarrassed. However, Jeremy had not expressed his true feelings or discussed them
with his mother. At sentencing, Jeremy’s mother suggested Jeremy “will suffer
ramifications,” from his parents’ poor judgment, but did not expand on that belief.
       Bradley was “doing fine.” The probation officer reported his mother had “not
noticed any emotional scars. Thankfully she believes the defendant never committed
sexual abuse on him and only hugged him, it may have been nothing inappropriate. He
is not attending counseling and [she] believes he has moved on from this.” Bradley’s
father told the probation officer and the court that he did not know how defendant’s
actions would impact Bradley, but was committed to getting Bradley any help he might
need in the future. At sentencing, Bradley’s father expressed his own feelings of failure


                                               42
as a parent, and emphasized that Bradley did not need defendant to provide him with
a better life.
        The probation officer did not speak with Justin’s family because the family’s
contact “information was not provided[,] as it is the District Attorney’s desire to afford
the victims as much privacy as possible.” However, at the sentencing hearing, Justin’s
mother said her son was “excellent,” and defendant had not succeeded in destroying him
or their family.
        Based on this record, the court’s only apparent basis for awarding $50,000 to
Jeremy, Bradley, and Justin was the Third District’s opinion Smith. In that case, after
a contested restitution hearing, the trial court ordered the defendant to pay the victim
$750,000 as noneconomic restitution for 15 years of abuse—or $50,000 per year.
(Smith, supra, 198 Cal.App.4th at p. 432.) The evidence at trial had established the
defendant molested the victim, and the evidence at the restitution hearing proved that
from the time the she was eight years old until she left home as an adult, the defendant
isolated her and took advantage of a position of trust. (Ibid.) Critically, the Smith
victim also established serious, non-speculative, emotional harm. At age 30, the victim
was still having nightmares and flashbacks to the abuse. (Ibid.) She had spent years in
therapy, could not keep a job, and had still not finished her education at Folsom Lake
College; she had twice attempted suicide by overdosing on pills. (Ibid.) Based on that
evidence, the Smith court upheld the $750,000 restitution award. Contrary to the
representations of the prosecutor in this case, however, Smith did not hold that all
victims in “288[-]type cases” are entitled to noneconomic restitution of “at least
$50,000 per year of sexual abuse.” Nor did Smith hold that noneconomic damages are
“akin to punitive damages.” To the contrary, the Smith court concluded noneconomic
restitution is not punishment.
        In sum, the court in this case did not find facts, cite reliable evidence, or even
explain how it arrived at the amount of restitution awarded to each victim. There was
no evidence, either through direct testimony or victim-impact statements, that the
children suffered nightmares or flashbacks, that they were having trouble in school or


                                                43
problems making friends, that they had considered harming themselves or others, or that
they had sought or received counseling in any form. In fact, all three families were
relieved that their sons had not “actually” been abused. Because the court did not
“demonstrate a rational basis for its award” or “ensure that the record is sufficient to
permit meaningful review,” we reverse the awards for counts 15, 23, and 24, and
remand with directions to hold a restitution hearing. (Giordano, supra, 42 Cal.4th at
p. 664.)14
       7.     Defendant is limited to 15% local conduct credit.
       A sentence is unauthorized “where it could not lawfully be imposed under any
circumstance in the particular case [such as] . . . where the court violates mandatory
provisions governing the length of confinement.” (Scott, supra, 9 Cal.4th at p. 354.)
A sentence that awards custody credits exceeding statutory limits is unauthorized, and
may be corrected whenever the error is discovered. (People v. Acosta (1996)
48 Cal. App. 4th 411, 428, fn. 8.)
       Defendant was awarded 1,241 days of pretrial custody credit—621 days actual
credit and 620 days local conduct credit. Under section 2933.1, if the defendant is
convicted of a “violent felony” listed in section 667.5, subdivision (c) and is sentenced
to state prison, both pre-sentence and post-sentence conduct credits are limited to
15 percent. (§ 2933.1, subd. (c) [15% limit on conduct credits where defendant
convicted of a violent felony]; People v. Ramos (1996) 50 Cal. App. 4th 810, 816–817
[15% limited to largest whole number; no credit for partial days].) Sections 288.5 and
288, subdivision (a) are both violent felonies. (§ 667.5, subds. (c)(6), (16).) Likewise,
any defendant “required to register as a sex offender” is excluded from enhanced credit


14
       Because after holding a restitution hearing on remand, the court might not award
noneconomic restitution, we do not reach defendant’s additional challenges to
section 1202.4, subdivision (f)(3)(F), including his constitutional claims. (People v.
Brown (2003) 31 Cal. 4th 518, 534 [“It is well established that we do not reach
constitutional questions unless absolutely required to do so to dispose of the matter
before us.” (internal quotation marks omitted)].)



                                               44
provisions. (§ 4019, subds. (b)(2), (c)(2); § 2933, subd. (e)(3).) Because, by its terms,
section 2933.1 applies to the offender rather than the offense, the statute limits a violent
felon’s conduct credits for all counts of conviction, regardless of whether every count
falls under section 667.5. (People v. Palacios (1997) 56 Cal. App. 4th 252.) Under
section 2933.1, subdivision (c), defendant was entitled to local conduct credit of only
15 percent, and should have been awarded 714 days, rather than 1,241 days, total credit
(621 days actual credit + 93 days local conduct credit = 714 days total credit for time
served). We are confident the court will correctly recalculate defendant’s custody credit
upon resentencing. (See In re Martinez (2003) 30 Cal. 4th 29, 32–37.)




                                               45
                                     DISPOSITION
       The convictions for counts 1, 5 through 10, and 14 are reversed. Counts 1, 5, 10,
and 14 cannot be retried. The matter is remanded for retrial on counts 6 through 9.
       The sentences imposed for counts 2 and 12 are vacated. The matter is remanded
for resentencing without application of the One Strike Law (§ 667.61).
       The order for noneconomic damages (§ 1202.4, subd. (f)(3)(F)) is reversed. The
matter is remanded with directions to conduct a restitution hearing to determine
noneconomic damage awards, if any, for counts 15, 23, and 24.
       In all other respects, the judgment is affirmed.
       Upon resentencing, the court is instructed to recalculate defendant’s custody
credit to reflect no more than 15 percent local conduct credit, amend the abstract of
judgment to reflect defendant’s new sentence, and forward a copy of the amended
abstract of judgment to the California Department of Corrections and Rehabilitation.


       CERTIFIED FOR PUBLICATION


                                                                          LAVIN, J.

WE CONCUR:




                                                                      *
       EDMON, P. J.                                       JONES, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                              46